Order issued: December 3/ , 2012




                                              In The




                                        No. 05-12-01284-CV


                                IN THE INTEREST OF N.T., A CHILD

                          On Appeal from the 256th Judicial District Court
                                       Dallas County, Texas
                              Trial Court Cause No. DF-I1-00.657-Z

                                             ORDER
        We GRANT appellant’s December 24, 2012 motion for an extension of time to file an amended

brief. We ORDER the amended brief tendered to this Court by appellant on December 24, 2012 filed

as of the date of this order.